

114 S2336 IS: Repeal Existing Policies that Encourage and Allow Legal HIV Discrimination Act of 2015
U.S. Senate
2015-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2336IN THE SENATE OF THE UNITED STATESDecember 1, 2015Mr. Coons (for himself, Mr. Markey, Ms. Baldwin, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo modernize laws, and eliminate discrimination, with respect to people living with HIV/AIDS, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Repeal Existing Policies that Encourage and Allow Legal HIV Discrimination Act of 2015 or the REPEAL HIV Discrimination Act of 2015.
 2.FindingsThe Congress makes the following findings:
 (1)At present, 32 States and 2 United States territories have criminal statutes based on perceived exposure to HIV, rather than actual transmission of HIV to another. Thirteen States have HIV-specific laws that make spitting or biting a felony, even though it is not possible to transmit HIV via saliva.
 (2)According to the Centers for Disease Control and Prevention (CDC), HIV is only transmitted through blood, semen, vaginal fluid, and breast milk.
 (3)Prosecutions for perceived exposure, nondisclosure, or unintentional transmission of HIV have occurred in at least 39 States under general or HIV-specific laws.
 (4)Even in the absence of HIV transmission, people living with HIV have been given sentences of up to 35 years based on exaggerated fears of HIV, regardless of actual risk of transmission.
 (5)State and Federal criminal law does not currently reflect the three decades of medical advances and discoveries made with regard to transmission and treatment of HIV.
 (6)According to CDC, correct and consistent male or female condom use is very effective in preventing HIV transmission. However, most State HIV-specific laws and prosecutions do not treat the use of a condom during sexual intercourse as a mitigating factor or evidence that the defendant did not intend to transmit HIV.
 (7)Criminal laws and prosecutions do not take into account the benefits of effective antiretroviral medications, which reduce the HIV virus to undetectable levels and further reduce the already low risk of transmitting the HIV to near-zero.
 (8)Although HIV/AIDS currently is viewed as a treatable, chronic, medical condition, people living with HIV have been charged under aggravated assault, attempted murder, and even bioterrorism statutes because prosecutors, courts, and legislators continue to view and characterize the blood, semen, and saliva of people living with HIV as a deadly weapon.
 (9)Multiple peer-reviewed studies demonstrate that HIV-specific laws do not reduce risk-taking behavior or increase disclosure by people living with or at risk of HIV, and there is increasing evidence that these laws reduce the willingness to get tested. Furthermore, placing legal responsibility for preventing the transmission of HIV and other pathogens exclusively on people diagnosed with HIV, and without consideration of other pathogens that can be sexually transmitted, undermines the public health message that all people should practice behaviors that protect themselves and their partners from HIV and other sexually transmitted diseases.
 (10)The identity of an individual accused of violating existing HIV-specific restrictions is broadcast through media reports, potentially destroying employment opportunities and relationships and violating the person’s right to privacy.
 (11)Individuals who are convicted for HIV exposure, nondisclosure, or transmission often must register as sex offenders even in cases of consensual sexual activity. Their employability is destroyed and their family relationships are fractured.
 (12)The United Nations, including the Joint United Nations Programme on HIV/AIDS (UNAIDS), urges governments to limit criminalization to cases of intentional transmission. Such requirement indicates a situation where a person knows his or her HIV-positive status, acts with the intention to transmit HIV, and does in fact transmit it. UNAIDS also recommends that criminal law should not be applied to cases where there is no significant risk of transmission.
 (13)The Global Commission on HIV and the Law was launched in June 2010 to examine laws and practices that criminalize people living with and vulnerable to HIV and to develop evidence-based recommendations for effective HIV responses. The Commission calls for governments, civil society and international bodies to repeal punitive laws and enact laws that facilitate and enable effective responses to HIV prevention, care and treatment services for all who need them. The Commission recommends against the enactment of laws that explicitly criminalise HIV transmission, exposure or non-disclosure of HIV status, which are counterproductive.
 (14)In 2010, the President released a National HIV/AIDS Strategy (NHAS), which addressed HIV-specific criminal laws, stating: [W]hile we understand the intent behind [these] laws, they may not have the desired effect and they may make people less willing to disclose their status by making people feel at even greater risk of discrimination. In some cases, it may be appropriate for legislators to reconsider whether existing laws continue to further the public interest and public health. In many instances, the continued existence and enforcement of these types of laws run counter to scientific evidence about routes of HIV transmission and may undermine the public health goals of promoting HIV screening and treatment.. The NHAS also states that State legislatures should consider reviewing HIV-specific criminal statutes to ensure that they are consistent with current knowledge of HIV transmission and support public health approaches to preventing and treating HIV.
 (15)In February 2013, the President’s Advisory Council on AIDS (PACHA) passed a resolution stating all U.S. law should be consistent with current medical and scientific knowledge and accepted human rights-based approaches to disease control and prevention and avoid imposition of unwarranted punishment based on health and disability status.
			3.Sense of Congress
			 regarding laws or regulations directed at people living with
 HIV/AIDSIt is the sense of Congress that Federal and State laws, policies, and regulations regarding people living with HIV/AIDS—
 (1)should not place unique or additional burdens on such individuals solely as a result of their HIV status; and
 (2)should instead demonstrate a public health-oriented, evidence-based, medically accurate, and contemporary understanding of—
 (A)the multiple factors that lead to HIV transmission;
 (B)the relative risk of demonstrated HIV transmission routes;
 (C)the current health implications of living with HIV;
 (D)the associated benefits of treatment and support services for people living with HIV; and
 (E)the impact of punitive HIV-specific laws, policies, regulations, and judicial precedents and decisions on public health, on people living with or affected by HIV, and on their families and communities.
				4.Review of Federal
			 and State laws
			(a)Review of
			 Federal and State laws
				(1)In
 generalNot later than 90 days after the date of the enactment of this Act, the Attorney General, the Secretary of Health and Human Services, and the Secretary of Defense acting jointly (in this section referred to as the designated officials) shall initiate a national review of Federal and State laws, policies, regulations, and judicial precedents and decisions regarding criminal and related civil commitment cases involving people living with HIV/AIDS, including in regard to the Uniform Code of Military Justice.
 (2)ConsultationIn carrying out the review under paragraph (1), the designated officials shall seek to include diverse participation from, and consultation with, each of the following:
 (A)Each State. (B)State attorneys general (or their representatives).
 (C)State public health officials (or their representatives).
 (D)State judicial and court system officers, including judges, district attorneys, prosecutors, defense attorneys, law enforcement, and correctional officers.
 (E)Members of the United States Armed Forces, including members of other Federal services subject to the Uniform Code of Military Justice.
 (F)People living with HIV/AIDS, particularly those who have been subject to HIV-related prosecution or who are from communities whose members have been disproportionately subject to HIV-specific arrests and prosecution.
 (G)Legal advocacy and HIV/AIDS service organizations that work with people living with HIV/AIDS.
 (H)Nongovernmental health organizations that work on behalf of people living with HIV/AIDS.
 (I)Trade organizations or associations representing persons or entities described in subparagraphs (A) through (G).
					(3)Relation to
 other reviewsIn carrying out the review under paragraph (1), the designated officials may utilize other existing reviews of criminal and related civil commitment cases involving people living with HIV/AIDS, including any such review conducted by any Federal or State agency or any public health, legal advocacy, or trade organization or association if the designated officials determine that such reviews were conducted in accordance with the principles set forth in section 3.
 (b)ReportNot later than 180 days after initiating the review required by subsection (a), the Attorney General shall transmit to the Congress and make publicly available a report containing the results of the review, which includes the following:
 (1)For each State and for the Uniform Code of Military Justice, a summary of the relevant laws, policies, regulations, and judicial precedents and decisions regarding criminal cases involving people living with HIV/AIDS, including the following:
 (A)A determination of whether such laws, policies, regulations, and judicial precedents and decisions place any unique or additional burdens upon people living with HIV/AIDS.
 (B)A determination of whether such laws, policies, regulations, and judicial precedents and decisions demonstrate a public health-oriented, evidence-based, medically accurate, and contemporary understanding of—
 (i)the multiple factors that lead to HIV transmission;
 (ii)the relative risk of HIV transmission routes;
 (iii)the current health implications of living with HIV;
 (iv)the associated benefits of treatment and support services for people living with HIV; and
 (v)the impact of punitive HIV-specific laws and policies on public health, on people living with or affected by HIV, and on their families and communities.
 (C)An analysis of the public health and legal implications of such laws, policies, regulations, and judicial precedents and decisions, including an analysis of the consequences of having a similar penal scheme applied to comparable situations involving other communicable diseases.
 (D)An analysis of the proportionality of punishments imposed under HIV-specific laws, policies, regulations, and judicial precedents, taking into consideration penalties attached to violation of State laws against similar degrees of endangerment or harm, such as driving while intoxicated (DWI) or transmission of other communicable diseases, or more serious harms, such as vehicular manslaughter offenses.
 (2)An analysis of common elements shared between State laws, policies, regulations, and judicial precedents.
 (3)A set of best practice recommendations directed to State governments, including State attorneys general, public health officials, and judicial officers, in order to ensure that laws, policies, regulations, and judicial precedents regarding people living with HIV/AIDS are in accordance with the principles set forth in section 3.
 (4)Recommendations for adjustments to the Uniform Code of Military Justice, as may be necessary, in order to ensure that laws, policies, regulations, and judicial precedents regarding people living with HIV/AIDS are in accordance with the principles set forth in section 3.
 (c)GuidanceWithin 90 days of the release of the report required by subsection (b), the Attorney General and the Secretary of Health and Human Services, acting jointly, shall develop and publicly release updated guidance for States based on the set of best practice recommendations required by subsection (b)(3) in order to assist States dealing with criminal and related civil commitment cases regarding people living with HIV/AIDS.
			(d)Monitoring and
 evaluation systemWithin 60 days of the release of the guidance required by subsection (c), the Attorney General and the Secretary of Health and Human Services, acting jointly, shall establish an integrated monitoring and evaluation system which includes, where appropriate, objective and quantifiable performance goals and indicators to measure progress toward statewide implementation in each State of the best practice recommendations required in subsection (b)(3).
			(e)Modernization of
 Federal laws, policies, and regulationsWithin 90 days of the release of the report required by subsection (b), the designated officials shall develop and transmit to the President and the Congress, and make publicly available, such proposals as may be necessary to implement adjustments to Federal laws, policies, or regulations, including to the Uniform Code of Military Justice, based on the recommendations required by subsection (b)(4), either through Executive order or through changes to statutory law.
			5.Rule of
 constructionNothing in this Act shall be construed to discourage the prosecution of individuals who intentionally transmit or attempt to transmit HIV to another individual.
		6.No additional
 appropriations authorizedThis Act shall not be construed to increase the amount of appropriations that are authorized to be appropriated for any fiscal year.
 7.DefinitionsFor purposes of this Act: (1)HIV and HIV/AIDSThe terms HIV and HIV/AIDS have the meanings given to such terms in section 2689 of the Public Health Service Act (42 U.S.C. 300ff–88).
 (2)StateThe term State includes the District of Columbia, American Samoa, the Commonwealth of the Northern Mariana Islands, Guam, Puerto Rico, and the United States Virgin Islands.